Exhibit 10.3
 
 
Amendment of Manpower Inc. 2003 Equity Incentive Plan
 
The Manpower Inc. 2003 Equity Incentive Plan (the “Plan”) is amended as follows:
 
1.
A new paragraph 19 is added to the Plan as follows:

 
 
“19.
Notwithstanding any other provision of this Plan, for any grant of Performance
Share Units, Restricted Stock, Restricted Stock Units, or other full-value award
under the Plan:

 
 
(a)
that is earned based on performance, the minimum performance period will be one
year; or

 
 
(b)
that is earned based on tenure (and is not covered under subparagraph (a)), the
minimum restricted period will be three years, provided that such minimum
three-year restriction will not apply to grants representing up to 125,000
shares made after December 31, 2009.”

 
2.           Paragraph 5(a) of the Plan is amended to add the following at the
end of the sentence:
 
“provided, however, that discretionary awards to Directors under the Plan will
be administered by the Board of Directors but without the participation of any
members who at the time are not independent under the rules of the New York
Stock Exchange.”
 
